IN THE SUPREME COURT OF IOWA

                                   No. 19–1983

              Submitted December 15, 2021—Filed March 4, 2022


ROBYN MENGWASSER,

      Appellant,

vs.

JOSEPH COMITO and CAPITAL CITY FRUIT CO.,

      Appellees.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      The plaintiff in a negligence case seeks further review of a court of appeals

decision that affirmed the district court’s denial of a partial new trial, contending

that the opinions of her treating chiropractor should not have been excluded.

DECISION     OF    COURT      OF   APPEALS      VACATED;       DISTRICT     COURT

JUDGMENT REVERSED AND REMANDED.



      Mansfield, J., delivered the opinion of the court, in which all justices

joined.
                                       2


      Bruce H. Stoltze and John Q. Stoltze of Stoltze & Stoltze, PLC, Des Moines,

and Jeff Carter and Zachary C. Priebe of Jeff Carter Law Offices, P.C., Des

Moines, for appellant.



      Jeffrey D. Ewoldt and Jessica A. Eglseder of Hopkins & Huebner, P.C., Des

Moines, for appellees.
                                         3


MANSFIELD, Justice.

         I. Introduction.

         This case, like our recently decided case of McGrew v. Otoadese, 969

N.W.2d 311 (Iowa 2022), requires us to consider the parties’ expert disclosure

obligations in civil litigation. Those duties changed somewhat in 2014 when we

adopted amendments to the Iowa Rules of Civil Procedure, inspired by prior

changes to the federal rules. Here, the district court misapplied the new rules

when it excluded certain expert opinions of the plaintiff’s treating chiropractor.

The district court reasoned that the chiropractor had not formed those opinions

during treatment and the plaintiff had not submitted a timely rule 1.500(2)(b)

expert report. But the 2014 rule changes allow parties to submit more limited

rule 1.500(2)(c) disclosures for experts who have not been retained for purposes

of litigation, regardless of when the expert forms the opinion. The plaintiff had

provided such a disclosure for her treating chiropractor. Because the district

court abused its discretion in its evidentiary ruling, and the ruling may have

affected the outcome of trial, we reverse the judgment of the district court, vacate

the court of appeals decision affirming the district court, and remand for a new

trial.

         II. Background Facts and Proceedings.

         On September 28, 2015, Robyn Mengwasser was stopped at an

intersection when Joseph Comito, an officer of Capital City Fruit Company,

driving a company vehicle, rear-ended her. Comito estimates his speed was five

miles per hour at the time of impact. Vehicle damage was minor. The airbags did
                                         4


not deploy. Mengwasser and Comito pulled into a nearby parking lot to discuss

the accident and exchange contact and insurance information. Both then went

on their way. Neither party reported injuries or contacted police or paramedics.

      Mengwasser experienced neck pain later that night and sought treatment

at an emergency room. Pain medication was prescribed, and she was advised to

follow up with her regular doctor.

      A week later, Mengwasser visited her chiropractor, Dr. Randy Dierenfield.

She had seen Dr. Dierenfield occasionally since 2006. In notes from the first

visit, Dr. Dierenfield recorded that Mengwasser said she had injured her neck in

a car accident. He also noted literature that indicated Mengwasser may have

been at greater risk for injury because she was unaware of the impending

collision and was struck from behind while wearing a seat belt. In his objective

findings, he diagnosed her with subluxations of the C3 vertebra and muscle

spasms of the right trapezius and left levator scapulae. Dr. Dierenfield provided

treatment consisting of chiropractic adjustments, acupuncture, and trigger point

therapy.

      Mengwasser visited Dr. Dierenfield for treatment more than a dozen times

in the months of October and November 2015. Later, her visits became more

sporadic. According to Dr. Dierenfield, Mengwasser reached maximum medical

improvement in May of 2018, but “there [was] still some injury evident.” At the

time of trial, Mengwasser had continued to see Dr. Dierenfield on an “as-needed”

basis. Dr. Dierenfield testified that he expected to treat Mengwasser in the future

“on an as-needed basis for flare-ups.”
                                        5


      Mengwasser filed a petition in Polk County District Court on September

27, 2017, naming Comito and Capitol City Fruit as defendants. She alleged

Comito had caused his vehicle to negligently collide with hers, resulting in a neck

injury. She sought damages for medical expenses, pain and suffering, lost wages,

and loss of full mind and body. Past and future damages were sought for each

category.

      Mengwasser filed her expert designations on November 26, 2018. She

disclosed one retained expert, Dr. Jacqueline Stoken. She also disclosed that her

treating physicians identified in discovery would potentially offer expert

testimony:

      These witness experts will testify regarding all aspects of Plaintiff’s
      care including, but not limited to treatment, diagnosis, prognosis,
      mechanism of injury, and causation for injuries sustained due to
      the actions of Defendant. These experts will also testify as to the
      standard, customary and reasonable value of all medical expenses,
      past and future.

      According to the scheduling order, Mengwasser’s rule 1.500(2)(b) written

expert reports were due by December 26. Mengwasser provided an expert report

for Dr. Stoken but not for her treating chiropractor, Dr. Dierenfield.

      On     March   4,   2019,   Mengwasser   produced     a   letter   written   by

Dr. Dierenfield. The letter, which had been prepared approximately a week

earlier, detailed the chiropractor’s opinions on causation and the permanency of

Mengwasser’s injury:

            I have made the following conclusions as Robyn Mengwasser’s
      chiropractor, and as part of my routine diagnosis and treatment
      duties. I began treating Robyn in October of 2015 due to injuries she
      sustained in a motor vehicle collision. Robyn initially complained of
                                              6


       neck pain due to a rear end collision in which she was an unaware
       belted passenger of the vehicle impacted.

              My initial diagnosis was a cervical strain/sprain. Robyn
       reported that her time working on a computer as a duty under
       duress. Robyn continued to receive chiropractic treatment at my
       office for these injuries throughout the rest of 2015, 2016, 2017,
       2018 and up until the date of this report.

             Although Robyn’s condition did improve during the course of
       her treatment, she ultimately reached maximum chiropractic
       improvement. In other words, Robyn’s condition can be prevented
       from worsening with chiropractic treatment as needed, but she will
       never fully recover from her injuries. . . .

              I have concluded at this time that Robyn’s pain and functional
       limitations with respect to her cervical injury are more likely than
       not the result of the September 2015 motor vehicle collision.
       Further, I have concluded that her diminished functionality has
       impacted her ability to perform her work since she is unable to sit
       for long periods of time.

       On March 12, the defendants offered to confess judgment for the sum of

$25,000.

       On May 29, the defendants moved to strike Dr. Dierenfield’s opinions on

causation and permanency of injury.1 They argued that rule 1.500(2)(b) required

Mengwasser to file a written expert report for Dr. Dierenfield, and the deadline

for such reports had passed. The defendants took the position that

Dr. Dierenfield’s expert testimony must be limited to opinions he developed

during treatment as evidenced in Mengwasser’s medical records.




       1The defendants also moved to strike the expert opinions of a physician’s assistant who

had treated Mengwasser. That ruling is not a subject of appeal.
                                          7


      Mengwasser resisted this motion, arguing that Dr. Dierenfield had formed

his opinions during the course of treatment. A hearing on the motion to strike

was held.

      On June 16, the district court granted the motion to strike Dr. Dierenfield’s

causation and permanency opinions. The court reasoned:

      Dierenfield’s opinions (as to causation and loss of function and its
      impact on plaintiff’s ability to perform her work) . . . were not formed
      or stated during the course of [his] treatment of plaintiff and
      certainly were not disclosed or even revealed in [his] medical records
      as of plaintiff’s December 26, 2018 deadline for making expert
      disclosures. Therefore, defendants’ motion to strike is GRANTED as
      to those specific opinions. However, it should be noted that the
      foregoing ruling does not prohibit . . . testimony regarding [his]
      actual medical treatment of plaintiff . . . .

      Having been alerted that Mengwasser would be undergoing additional

diagnosis and treatment in late May and early June, the defendants also filed a

motion on June 17 to exclude evidence of new medical treatment produced “at

the eleventh hour before trial.”

      Just before trial, Mengwasser turned over a May 29 treatment report and

a June 7 MRI to the defendants. These were excluded by the district court as

untimely.

      Jury trial began on June 24. On the second day of trial, Mengwasser made

an offer of proof concerning Dr. Dierenfield’s anticipated expert testimony.

Dr. Dierenfield testified therein as follows:

           Q. Have you formed any conclusions with respect to
      Robyn Mengwasser’s ability to perform her work duties?

             A. Yes.

             ....
                                           8


            Q. . . . What are those conclusions, Doctor?

             A. I have concluded at this time that Robyn’s pain and
      functional limitations with respect to her cervical injury are more
      likely than not to be the result of this accident we’re talking about.

              Further, I have concluded that her diminished functionality
      has impacted her ability to perform her work since she is unable to
      sit for long periods of time.

            Q. When did you come to those conclusions, Doctor?

             A. Those conclusions had been formed during the last end of
      the treatments. When I started seeing things stabilizing down and
      still noticing, after I released her from MMI, that she still had
      problems, and, like, sitting problems, things like that, would flare
      her condition up.

            Q. So those opinions were formed during the course of your
      treatment of Robyn Mengwasser?

            A. Toward the end of the treatment, yes.

            Q. .   .   .   Was   that   part   of   your   assessment   of   the
      patient?

            A. Correct.

            Q. And did that assist you in determining the course
      of your treatment?

            A. Yes.

      In addition to making the offer of proof, Mengwasser’s attorney argued as

follows:

      [W]e don’t believe this is a witness that is required to issue a report
      pursuant to Iowa Rule of Civil Procedure 1.500. Instead, we think
      this is testimony -- it relates to the scope of testimony of
      experts under Iowa Rule of Civil Procedure 1.508(4).

The court declined to change its ruling. Nevertheless, Dr. Dierenfield was allowed

to testify before the jury that Mengwasser continued to suffer from the effects of
                                        9


her September 28, 2015 injury, that he didn’t think she could improve, and that

he expected treatment would be necessary for flare-ups.

      Dr. Stoken, Mengwasser’s retained medical expert, testified that estimated

future medical care would include “physician visits, medication, and physical

therapy or other injections” and would cost between $2,000 and $5,000 per year.

      The jury instructions allowed the jury to award damages to the extent a

previous physical ailment of Mengwasser had been “aggravated” by the accident.

However, Mengwasser also requested an “eggshell plaintiff” instruction as

follows:

            If Robyn Mengwasser had a neck injury making her more
      susceptible to injury than a person in normal health, then the
      defendant is responsible for all injuries and damages which are
      experienced by Robyn Mengwasser that are caused by defendant’s
      actions, even though the injuries claimed produce a greater injury
      than those which might have been experienced by a normal person
      under the same circumstances.

Mengwasser pointed to evidence that she suffered previously from degenerative

disk disease that had been aggravated by the accident. The district court

declined the instructional request, noting a lack of evidence that Mengwasser

was “more susceptible to the injuries that she allegedly suffered.”

      The jury returned a verdict on July 1 finding Comito’s fault caused

Mengwasser damages. The jury awarded Mengwasser $10,950 in damages for

past pain and suffering and $1,755 in damages for past loss of function for a

total of $12,705. The jury awarded no damages for future pain and suffering,

future loss of function, future medical expenses, or future loss of earning

capacity.
                                          10


      After the trial, the defendants moved to tax over $17,000 in costs against

Mengwasser because the verdict had been less than the defendants’ $25,000

offer to confess judgment. Mengwasser resisted the motion to tax costs.

Mengwasser also moved for a partial trial on future damages, arguing:

(1) Dr. Dierenfield should have been allowed to testify as an expert on causation

and loss of function; (2) the jury returned a logically inconsistent verdict when it

failed to award any future damages; (3) the requested “eggshell plaintiff”

instruction should have been given; and (4) it was error to withhold evidence of

current treatment from the jury. The district court denied the motion for new

trial and awarded the defendants $5,358.30 in costs.

      Following the entry of judgment, Mengwasser appealed. We transferred the

case to the court of appeals.

      The court of appeals affirmed the district court on all issues. In regard to

Dr. Dierenfield, the court of appeals held that he could not offer expert opinions

that were not developed during treatment unless those opinions were disclosed

in a rule 1.500(2)(b) written report. Dr. Dierenfield had not submitted such a

report, and the court of appeals concluded that his actual medical records did

“not directly tie his treatment to any particular cause or tie Mengwasser’s loss of

function to the 2015 car accident.” In addition, the court of appeals found that

the letter disclosing Dr. Dierenfield’s opinions “came late” because it was not

provided before the scheduling order’s December 26, 2018 deadline for

disclosure of rule 1.500(2)(b) reports.
                                         11


      The court of appeals also found no inconsistency in the jury verdicts. In

the court of appeals’ view, the record contained substantial evidence that

Mengwasser had recovered by the time of trial from whatever injuries she had

suffered in the car accident. This would have justified an award of no future

damages.

      The court of appeals further found no error in the district court’s refusal

to give an eggshell-plaintiff jury instruction. The court of appeals agreed with the

district court that Mengwasser’s proof she had aggravated a previous injury was

not the same as proof she had a greater susceptibility to injury. Absent proof of

the latter, the district court did not err in declining to give the eggshell-plaintiff

instruction.

      The court of appeals likewise affirmed the district court’s exclusion of the

medical records for Mengwasser’s treatment immediately preceding trial, citing

the district court’s discretion to exclude untimely evidence. And it affirmed the

district court’s decision to tax videographer and videoconferencing fees for

depositions used at trial, as well as its decision to tax the statutory expert fees

for two experts whose depositions were used at trial. See Iowa Code § 622.72

(2017).

      We granted Mengwasser’s application for further review.

      III. Standard of Review.

      “We review whether a district court properly admitted expert testimony for

abuse of discretion.” Eisenhauer ex rel. T.D. v. Henry Cnty. Health Ctr., 935

N.W.2d 1, 9 (Iowa 2019). But when the question is one of interpretation of a rule
                                                12


of civil procedure, such as rule 1.500(2), we review for errors at law. Jack v. P &

A Farms, Ltd., 822 N.W.2d 511, 515 (Iowa 2012) (“[W]e review the interpretation

of our rules of civil procedure for correction of errors at law.”).

      IV. Analysis.

      A. Adequacy of the Expert Disclosure for Dr. Dierenfield. We begin with

the expert disclosure issue. In a case we recently decided, McGrew v. Otoadese,

we discuss the importance of distinguishing among three different disclosure

obligations relating to experts: (1) the certification requirement of Iowa Code

section 668.11, (2) the report requirement of Iowa Rule of Civil Procedure

1.500(2)(b), and (3) the disclosure requirement of rule 1.500(2)(c). 969 N.W.2d at

319–24.2

      As we discuss in McGrew, rule 1.500(2)(b) requires an expert report only

“if the witness is one retained or specially employed to provide expert testimony

in the case or one whose duties as the party’s employee regularly involve giving

expert testimony.” Iowa R. Civ. P. 1.500(2)(b). It is a rule focused on how the

expert came to be involved, not when the expert developed their opinions. See

McGrew, 969 N.W.2d at 321–23.

      Rule 1.500(2)(c), in turn, fills the disclosure gap as to experts who do not

have to provide rule 1.500(2)(b) reports. These experts must provide, among

other things, a “summary of the facts and opinions to which the witness is

expected to testify.” Iowa R. Civ. P. 1.500(2)(c)(2).




      2In   addition, expert discovery is available under rule 1.508.
                                         13


      We conclude that both the district court and the court of appeals erred in

their application of these requirements. Dr. Dierenfield was Mengwasser’s

treating chiropractor; he had not been retained for litigation purposes. Therefore,

he did not have to provide a rule 1.500(2)(b) report, although he did have to

provide a rule 1.500(2)(c) disclosure.

      Dr. Dierenfield’s March 4, 2019 letter complied in substance with the latter

rule because it contained adequate summaries of his opinions. On causation,

Dr. Dierenfield wrote, “I have concluded at this time that Robyn’s pain and

functional limitations with respect to her cervical injury are more likely than not

the result of the September 2015 motor vehicle collision.” On the permanency of

Mengwasser’s condition, Dr. Dierenfield commented, “Robyn’s condition can be

prevented from worsening with chiropractic treatment as needed, but she will

never fully recover from her injuries.” Dr. Dierenfield also stated, “I have

concluded that her diminished functionality has impacted her ability to perform

her work since she is unable to sit for long periods of time.”

      This March 4, 2019 disclosure was also timely. The scheduling order

established a December 26, 2018 deadline for rule 1.500(2)(b) expert reports, but

it was silent on subsection (c) disclosures. According to rule 1.500(2)(d): “If not

otherwise ordered, expert disclosures shall be due . . . [n]o later than 90 days

before the date set for trial . . . .” Id. r. 1.500(2)(d)(1). March 4 was more than

ninety days before the June 24 start of trial; therefore, Mengwasser’s disclosure

of Dr. Dierenfield’s expert testimony met the relevant deadline.
                                       14


      For these reasons, the district court abused its discretion when it excluded

Dr. Dierenfield’s opinions on causation and permanency to the extent they had

been disclosed in the March 4, 2019 letter.

      B. Harmless Error. Unlike in McGrew, the defendants do not contend here

that any error would have been harmless. Furthermore, on our independent

review, we do not believe the error was harmless.

      Future damages were clearly a bone of contention at trial. And the

testimony varied. The defense’s expert, Dr. Todd Harbach, testified that

Mengwasser had a small percentage of permanent impairment but “at least 50

percent of it has to be related to her work and degenerative conditions that

preexisted this accident.”

      Dr. Stoken—Mengwasser’s retained expert—testified that Mengwasser

would have thousands of dollars annually in future medical expenses. But she

was a retained expert, like Dr. Adams in McGrew. See 969 N.W.2d at 317, 326.

      Mengwasser’s husband, while not an expert, testified that Mengwasser’s

injury was still affecting her at the time of trial. He also mentioned that future

treatment was being pursued and such treatment might include injections. But

of course, he was Mengwasser’s spouse.

      In the limited forward-looking testimony he was allowed to give to the jury,

Dr. Dierenfield said only that Mengwasser had reached maximum medical

improvement with “[h]er pain tenderness still about . . . 2 out of a 10” and

lingering “muscle spasms in the trapezius.” While she had “stabilized,” he

expected she would continue to need treatment for “flare-ups.”
                                        15


      We cannot say that more expansive and on point testimony from

Dr. Dierenfield, whose care for Mengwasser predated and postdated the

September 28, 2015 accident, would not have made a difference. “We presume

prejudice and reverse unless the record affirmatively establishes otherwise.”

Eisenhauer, 935 N.W.2d at 19 (quoting State v. Russell, 893 N.W.2d 307, 314

(Iowa 2017)). Accordingly, a new trial is warranted.

      C. Scope of the New Trial. We must now address the scope of the new

trial. Mengwasser seeks a new trial on future damages only; the defendants

argue that any new trial must cover all issues.

      “The general rule is that when a new trial is granted, all issues must be

retried.” McElroy v. State, 703 N.W.2d 385, 389 (Iowa 2005). “As a condition to

the granting of a partial new trial, it should appear that the issue to be tried is

distinct and separable from the other issues, and that the new trial can be had

without danger of complications with other matters.” Id. (quoting Larimer v.

Platte, 53 N.W.2d 262, 267–68 (Iowa 1952)). However, we have said with respect

to personal injury cases, “If there is no evidence in the record that the jury’s

determination of fault was compromised or affected by the evidence of damages,

the issue of liability should not be resubmitted on remand.” Thompson v. Allen,

503 N.W.2d 400, 401 (Iowa 1993).

      Our most recent case on this subject is Bryant v. Parr, 872 N.W.2d 366

(Iowa 2015). The plaintiff had been a passenger in a vehicle involved in a motor

vehicle accident. Id. at 369. The jury initially awarded nearly $17,000 in past

medical expenses and approximately $1,500 for lost past earnings, but nothing
                                        16


for past pain and suffering and nothing for future damages. Id. at 373. All parties

agreed at the time that the verdict was inconsistent in awarding $17,000 for past

medical expenses but nothing for past pain and suffering, and the jury was told

to resume deliberations to resolve the inconsistency. Id. The jury then awarded

only one dollar for past pain and suffering. Id. On the plaintiff’s appeal, we found

the nominal past pain-and-suffering verdict to be inconsistent with the

substantial award of damages for past medical expenses. Id. at 379–80.

      We ordered a new trial on all categories of damages. Id. at 382. No one had

argued liability should be retried. Id. at 380. As we noted, “No party contends

the liability findings are tainted by the jury’s determination of damages or that

the jury compromised on liability.” Id. at 381. Turning to future damages, we

acknowledged there was “no indication that the jury’s rejection of [the plaintiff’s]

claims for future damages resulted from a compromise trading off amounts

awarded for past damages.” Id. at 382. And of course, the inconsistency involved

past damages only. Id. Despite this, we ordered a new trial on damages as a

whole. Id.

      Here, we believe a new trial on all issues is in order. A new trial on future

damages alone would not be right, because Dr. Dierenfield’s excluded opinions

also pertained to past damages. Moreover, liability and damages were

intertwined. The liability verdict form read, “Was the fault of Defendant Joseph

Comito a cause of any item of damage to the Plaintiff Robyn Mengwasser?” The

jury answered, “Yes.” Immediately beneath that, there were various damage

categories as to which the jury answered “0” except for modest awards for past
                                           17


loss of function and past pain and suffering. The defendants argued in closing

that the jury should answer “No” to the first question, not because Comito had

been without fault, but because the accident was a mere “bumper-tap” that

caused no damages at all to Mengwasser.3 So this was one of those cases where

skepticism about damages would have justified a no-liability finding. Given the

low total award, the ultimate verdict may have been a compromise: some jurors

may have initially believed there had been no damages (and therefore no liability)

under the controlling instructions and verdict form. These considerations favor

granting a new trial on all issues. It also appears that much of the same evidence

would have to come in, whether the retrial related to all issues or just damages.

      Because we are ordering a new trial in toto, we need not reach the

remaining issues.

      V. Conclusion.

      For the foregoing reasons, we vacate the decision of the court of appeals,

reverse the district court judgment, and remand for a new trial.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT REVERSED AND REMANDED.




      3Mengwasser    never repaired the minor damage to her back bumper that occurred, and
made no claim at trial for damage to her vehicle.